COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-373-CV

IN RE MARK ANTHONY SHILLING                                             RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

               MEMORANDUM OPINION 1 ON REHEARING

                                     ------------

        Upon consideration of relator’s motion for rehearing and “motion for leave

to file motion for explanation of motion to abate venue with probable cause in

relators (sic) writ of mandamus,” we deny the motions; however, we withdraw

our opinion of September 29, 2008, and substitute the following in its place.

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for

writ of mandamus is denied.

                                                    PER CURIAM



   1
       … See Tex. R. App. P. 47.4.
    2
     … Jurisdiction to grant post-conviction habeas corpus relief from a final
felony conviction rests exclusively with the Court of Criminal Appeals. See
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
PANEL: MCCOY, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: December 12, 2008




                               2